Citation Nr: 0812540	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for spondylosis and 
other residuals of decompression and fusion surgery of the 
cervical spine, to include as due to the veteran' service-
connected foot disorders.

2.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hypermobile pes planus.

3.  Entitlement to an initial rating in excess of 40 percent 
for residuals of a laminectomy and decompression surgery of 
the lumbar spine, to include degenerative disc disease and 
radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a bunionectomy of the right foot.

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a bunionectomy of the left foot.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend, D.L.F.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to September 
1963.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
benefits sought on appeal.  
	
The Board notes that in a March 2008 correspondence from the 
veteran's representative, the veteran seeks entitlement to a 
total rating based on individual unemployability.  This issue 
is referred to the RO for appropriate action.

The issues of entitlement to initial ratings for bilateral 
hypermobile pes planus, residuals of a laminectomy and 
decompression surgery of the lumbar spine, to include 
degenerative disc disease and radiculopathy, residuals of a 
bunionectomy of the right foot, and residuals of a 
bunionectomy of the left foot are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Residuals of the veteran's decompression and fusion surgery 
of the cervical spine, including spondylosis, were not 
manifested during service, are not shown to be causally or 
etiologically related to active service or to any service-
connected disability, and are not shown to have manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.


CONCLUSION OF LAW

The criteria for service connection for spondylosis and other 
residuals of the veteran's decompression and fusion surgery 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for spondylosis and 
other residuals of a decompression and fusion surgery to the 
cervical spine.  To establish direct service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Arthritis has been identified as a 
chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a), and spondylosis is a form of 
degeneration of the spine.  See, Dorland's Illustrated 
Medical Dictionary 1743 (30th ed. 2003).

At the outset, the Board finds that the veteran is not 
entitled to presumptive service connection for his cervical 
spine condition.  The earliest post-service medical treatment 
records are dated from 1976, over ten years after service.  
Because no diagnosis of a cervical spine disability was made 
within one year of the veteran's service separation, the 
presumption for service connection for chronic diseases does 
not apply.  §§ 3.307(a)(3), 3.309(a).  

The Board finds that service connection is also unwarranted 
on either a direct or secondary basis.  As described in 
detail below, while the veteran has a current diagnosis of a 
cervical spine disability, there is no evidence that this 
disability manifested in service, and the preponderance of 
the evidence is against a link to active service or to his 
service-connected foot disorders.

Taking direct service connection first, the record shows that 
the veteran currently suffers from a variety of cervical 
spine problems, including spondylosis and ankylosis, for 
example.  However, his service medical records do not show 
any complaints of or treatment pertaining to his cervical 
spine.  His entrance examination was normal in this regard, 
and the records show he was discharged due to problems with 
his feet.  There are also no positive nexus opinions linking 
the veteran's current cervical spine disability and active 
duty.  To the contrary, VA examiners in March 2007 and 
October 2005 provided negative nexus opinions in this regard.  
The March 2007 examiner found it "less than likely that any 
spine disorder was incurred in service or as a result of the 
veteran's service.  The October 2005 examiner found, 
"[c]learly, the spine disorders Mr. [redacted] has did not 
originate during the service, and the first sign of spine 
difficulties did not show up until 12 years later."  For 
these reasons, service connection on a direct basis is 
denied.

As for secondary service connection, the veteran has devoted 
all of his effort in this appeal toward establishing a link 
between his service-connected foot problems and his cervical 
spine disability.  To put it succinctly, the veteran contends 
that during basic training, a drill sergeant stomped on his 
bare feet with all his might while wearing heavy combat 
boots, crushing the veteran's feet and causing the veteran a 
lifetime of foot, back, and many other problems.   

In a rating decision of October 2007 the veteran was awarded 
service connection for bilateral hypermobile pes planus and 
residuals of bunionectomies of both feet because the RO found 
that the veteran's pes planus, which existed prior to 
service, was permanently worsened as the result of service, 
and that the bunionectomy residuals are secondary to pes 
planus.  Additionally, as stated above, the veteran also has 
a current diagnosis pertaining to his cervical spine.  
However, the preponderance of the evidence does not support 
that his cervical spine problems were either caused or 
aggravated by his service-connected foot disabilities.

Taking the positive evidence first, the objective medical 
evidence in support of such a link includes an August 2005 VA 
examination report, a September 2003 report of Dina Eisinger, 
M.D., and a May 2002 report of Kevin P. Speer, M.D.  The 
August 2005 VA examiner found, "Mr. [redacted] back and spinal 
problems are, more likely than not, the direct result of his 
foot deformities that have altered his otherwise normal gait 
and shock absorption."  In her September 2003 report, Dr. 
Eisinger states, "I do feel that it is likely that his foot 
difficulties suffered in the military have contributed 
substantially to his spine difficulties over the years."  In 
his May 2002 report, Dr. Speer explains that foot disorders 
often precipitate back problems, not only because foot 
problems cause poor posture and body mechanics, but because 
they also result in limited mobility which fosters the 
progression of arthritis, muscle atrophy, or osteoporosis in 
the back.

The objective medical evidence against the veteran's argument 
includes an October 2005 VA examination report, stating "my 
conclusion is that the probability of the lumbar spine 
problems being related to the foot disorders is as least as 
likely as not (50%) but the cervical spine problems are 
unconnected."  In the October 2006 remand the Board sought 
either confirmation or denial of the October 2005 opinion, 
and subsequently a March 2007 VA examiner found, "I have 
concluded that the additional evidence supports the October 
2005 determination that it is at least as likely as not that 
the veteran's lumbar spine disabilities but not his cervical 
spine disabilities are etiologically related to diagnosed 
foot disorders."

The Board has carefully considered all of the evidence in 
favor of and against the veteran's argument that his cervical 
spine difficulties are linked to his foot disorders, and 
finds that the October 2005 and March 2007 VA examination 
reports are more probative, for several reasons.  

First, the August 2005 VA examiner does not specify which 
"back and spinal problems" he refers to in his nexus 
opinion.  During this appeal the veteran has also sought 
service connection for a lumbar spine disorder, distinct from 
his cervical spine disorder, and service connection for the 
lumbar condition was granted in the October 2007 rating 
decision as secondary to the veteran's bilateral pes planus.  
Moreover, the August 2005 examiner is a podiatrist.  The 
subsequent October 2005 VA examination report, discussed 
further below, was prepared by a general physician who, 
giving deference to the podiatrist's opinion, fleshed the 
issue out by explaining that it is the veteran's lumbar spine 
problems, not his cervical spine problems, that are related 
to his feet.  
  
As for the reports of Dr. Eisinger and Dr. Speer, neither 
opinion was formed upon a review of the veteran's claims 
file.  Neither report indicates that the veteran's claims 
file or medical records were reviewed.  Also, both of the 
reports provide very loose associations between the veteran's 
cervical spine disorder, and his feet.  Dr. Eisinger states 
that the veteran's foot disorders have contributed to his 
"spine difficulties," but she does not specify which spine 
difficulties she is referring to.  Moreover, a subsequent 
report from Dr. Eisinger, dated from November 2005, appears 
to clarify this, as she clearly explains that a link exists 
between the veteran's lumbar spine condition and the trauma 
to his feet from service.  The May 2002 report of Dr. Speer 
is also indirect.  Dr. Speer does not discuss any of the 
veteran's actual medical conditions, and instead briefly 
explains that there is a general link between feet problems 
and back problems.  As Dr. Eisinger's report appears to 
pertain to the veteran's lumbar spine, and Dr. Speer's nexus 
opinion is explained very generically, and neither were 
informed by a review of the claims file, both are of low 
probative value.  

By contrast, both the October 2005 VA examination report and 
the March 2007 VA examination report were prepared upon a 
review of the claims file.  The October 2005 VA examiner, 
while giving deference to the August 2005 opinion, does not 
appear to necessarily agree and explains why.  He states, 
"[a]ll of the spine surgical procedures have been performed 
specifically for spine degenerative changes, including facet 
arthritis and herniated disc. Since spine degenerative 
changes are ubiquitous in the population I find it very 
difficult to know whether the abnormal foot condition led to 
the eventual degenerative changes."  Moreover, he went on to 
specifically exclude the veteran's cervical spine condition 
as related to his bilateral foot problems.  The Board finds 
this rationale and the examiner's specificity as to the area 
of the spine affected, is more probative than the August 2005 
podiatrist's opinion, which is more generally stated and does 
not account for the nature of the veteran's spinal disorders 
or the fact that he has two distinct spinal disorders.  The 
March 2007 VA examiner conducted a fresh review of the claims 
file and examination of the veteran, and concluded the 
October 2005 examiner's opinion, finding that the medical 
evidence supports that the veteran's lumbar spine disorder, 
but not his cervical spine disorder, is related to his 
bilateral foot disorders.

The Board notes that the medical record includes a number of 
other nexus opinions pertaining to the veteran's back and 
feet, but these specifically link the veteran's lumbar spine 
disorder to his feet, not his cervical spine disorder, and 
are not relevant to the decision at bar.  As previously 
stated, the veteran has already been service-connected for 
his lumbar spine disorder as secondary to his bilateral foot 
disorder.  In addition, the Board has considered the 
veteran's arguments, as well as the lay statements of his 
wife, sister, and friends in support of his assertion that 
his cervical spine difficulty is related to his bilateral 
foot disorder.  However, the veteran, his wife, sister, and 
friends, as lay persons untrained in the field of medicine, 
are not competent to offer an opinion in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For all of 
these reasons, service connection is denied for the veteran's 
cervical spine disability.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2002, February 2005, and October 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of October 
2006 specifically informed the veteran that he should submit 
any additional evidence that he had in his possession, and 
also provided him with information concerning the evaluation 
and effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.
	
The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had two hearings, one before the 
RO and one before the Board.  He has been afforded a number 
of VA examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Entitlement to service connection for spondylosis and other 
residuals of decompression and fusion surgery of the cervical 
spine is denied.


REMAND

At the time of the Board's last remand in October 2006, the 
veteran was seeking service connection for bilateral 
hypermobile pes planus, residuals of a laminectomy and 
decompression surgery of the lumbar spine, to include 
degenerative disc disease and radiculopathy, residuals of a 
bunionectomy of the right foot, and residuals of a 
bunionectomy of the left foot.  Subsequently, in a rating 
decision of October 2007 the veteran was granted service 
connection for each of these conditions.  In a January 2008 
VA Form 21-4138 the veteran expressed his disagreement with 
the ratings assigned for each of these conditions.  He has 
not been afforded a statement of the case (SOC) concerning 
these issues. Where an SOC has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral to the RO, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issues of entitlement to initial 
increased ratings for bilateral 
hypermobile pes planus, residuals of a 
laminectomy and decompression surgery of 
the lumbar spine, to include degenerative 
disc disease and radiculopathy, residuals 
of a bunionectomy of the right foot, and 
residuals of a bunionectomy of the left 
foot.  The appellant should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of those issues. The 
claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


